December 1, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         NOBLE ENERGY, INC., Appellant

NO. 14-10-01245-CV                      V.

                  SOURCEGAS DISTRIBUTION, L.L.C., Appellee
                          ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on December 1, 2010. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
NOBLE ENERGY, INC.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.